      Case 1:20-cr-00056-MN Document 32 Filed 05/18/21 Page 1 of 34 PageID #: 337
                                                  U.S. Department of Justice

                                                           United States Attorney’s Office
                                                           District of Delaware

                                                           Hercules Building
                                                           1313 N. Market Street                 (302) 573-6277
                                                           P.O. Box 2046                     FAX (302) 573-6220
                                                           Wilmington, Delaware 19899-2046


                                                           May 18, 2021
VIA ECF

The Honorable Maryellen Noreika
United States District Judge
District of Delaware
J. Caleb Boggs Federal Building
844 N. King Street
Wilmington, DE 19801

         Re:      United States v. Adrian Wood
                  Criminal Action No. 20-CR-56-MN

Dear Judge Noreika:

       I am submitting two recent District Court opinions for the Court’s consideration as it reviews
Defendant Adrian Wood’s Motion to Dismiss (D.I. 25) and the government’s response (D.I. 28).
The first, United States v. Pugh, 20-CR-73-TFM, WL (D. Ala May 13, 2021), rejects the identical
constitutional and statutory arguments pressed by Defendant Wood in his Motion to Dismiss. The
opinion also rejects an arguable selective-prosecution claim. See id. at 6-7 (“Each of the 18 U.S.C.
§ 231(a)(3) prosecutions that arose from those protests encompass individuals of a variety of races
and genders with extremely different ideology. Thus the Court finds that to the extent that Pugh
asserts a selective prosecution claim, the claim fails.”). The second opinion, United States v. Rupert,
Case No. 20-CR-104 (NEB/TNL), 2021 WL 94201 (D. Minn. March 12, 2021), holds that the Civil
Disorder statute is not facially overbroad. See id. at *9-10.

                                                       Respectfully submitted,

                                                       DAVID C. WEISS
                                                       United States Attorney

                                                 BY: /s/ Christopher R. Howland
                                                    Christopher R. Howland
                                                    Assistant United States Attorney

cc:     Janet Bateman, Esquire (via ECF)
Case
  Case
     1:20-cr-00073-TFM-B
        1:20-cr-00056-MN Document
                         Document32
                                  95 Filed
                                      Filed05/18/21
                                            05/13/21 Page
                                                     Page21of
                                                            of34
                                                               24PageID
                                                                   PageID
                                                                        #: 338
                                                                           #: 782




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA


  UNITED STATES OF AMERICA                         )
                                                   )
  v.                                               )   CRIM. ACT. NO. 1:20-cr-73-TFM
                                                   )
  TIA DEYON PUGH                                   )
                                                   )

                             MEMORANDUM OPINION AND ORDER

        The Grand Jury for the Southern District of Alabama indicted the defendant, Tia Deyon

 Pugh (“Pugh” or “Defendant”) on June 24, 2020. The Indictment charged Defendant with one

 count of impeding law enforcement during civil disorder in violation of 18 U.S.C. § 231(a)(3).

 See Doc. 16. Now pending before the Court is Defendant’s Motion to Dismiss Indictment (Doc.

 52, filed 1/26/21), Motion to Dismiss Superseding Indictment (Doc. 75, filed 5/5/21), and the

 Supplemental Motion to Dismiss Superseding Indictment (Doc. 82, filed 5/7/21). The United

 States filed its responses and Defendant filed her replies. See Docs. 66, 68, 70, 71, 91.

        The Court held a hearing on April 15, 2021. Based on the motion briefing, the arguments

 of the parties, and for the reasons set forth herein, the Defendant’s Motion to Dismiss Superseding

 Indictment (Doc. 75) and Supplemental Motion to Dismiss Superseding Indictment (Doc. 82) are

 DENIED while the Motion to Dismiss Indictment (Doc. 52) is DENIED as moot.

                        I.     FACTUAL AND PROCEDURAL BACKGROUND

        The essential facts are not seemingly in dispute, but at this stage in proceedings, the Court

 must generally accept as true the facts presented by the Government as it is not the role of the

 Court to act as find finder on a motion to dismiss. The “true” facts will ultimately be determined

 by a jury.

        On May 25, 2020, George Floyd died while in police custody in Minneapolis, and as a

                                            Page 1 of 24
Case
  Case
     1:20-cr-00073-TFM-B
        1:20-cr-00056-MN Document
                         Document32
                                  95 Filed
                                      Filed05/18/21
                                            05/13/21 Page
                                                     Page32of
                                                            of34
                                                               24PageID
                                                                   PageID
                                                                        #: 339
                                                                           #: 783




 result, protests were held nationwide. On May 31, 2020, a peaceful protest against police brutality

 followed a planned route through downtown Mobile, Alabama. Among others at the head of the

 march was Chief of the Mobile Police Department Lawrence Battiste, IV. A smaller group of

 protesters left the planned route and went to the intersection of Government Street and Water

 Street, where an on-ramp leads to the westbound side of the Interstate 10 highway (“I-10”). I-10

 is an interstate highway that connects the east and west coasts of the United States and runs through

 Mobile, Alabama. Law enforcement officers constructed a makeshift barricade of marked law

 enforcement vehicles to block access to I-10. When the protestors would not disperse, the police

 deployed tear gas in an effort to disperse the crowd. After the use of tear gas, one of the protesters,

 allegedly Pugh, used a bat to break out the window of a police cruiser that was parked on the ramp.

 She then fled into the crowd of protestors. The incident was captured on video by a local news

 crew.

         Eventually, the Mobile Police Department (“MPD”) identified Pugh, arrested her, and

 charged her with state offenses of Inciting a Riot and Criminal Mischief, Third Degree. After her

 arrest on state charges, on June 5, 2020, the United States charged Pugh, via Complaint, with a

 violation of 18 U.S.C. § 231(a)(3). See Doc. 1. Pugh was arrested and had her initial appearance,

 preliminary hearing, and detention hearing on June 9, 2020. See Docs. 5, 9, 12, 14. Pugh was

 released with conditions. See Docs. 12, 15.

         On June 24, 2020, the Grand Jury returned a one-count Indictment with the same charge.

 See Doc. 16. The Indictment in totality states as follows:

         On or about May 31, 2020, in the Southern District of Alabama, Southern Division,
         the defendant, TIA DEYON PUGH, did knowingly commit an act, and attempt to
         commit an act, to obstruct, impede, and interfere with any law enforcement officer
         lawfully engaged in the performance of an official duty incident to and during the
         commission of a civil disorder, which in any way and to any degree obstructed,
         delayed, and adversely affected commerce and the movement of any article

                                             Page 2 of 24
Case
  Case
     1:20-cr-00073-TFM-B
        1:20-cr-00056-MN Document
                         Document32
                                  95 Filed
                                      Filed05/18/21
                                            05/13/21 Page
                                                     Page43of
                                                            of34
                                                               24PageID
                                                                   PageID
                                                                        #: 340
                                                                           #: 784




        commodity in commerce, in violation of Title 18, United States Code, Section
        231(a)(3).

 Id. In part due to the COVID-19 pandemic and at the request of both Defendant and the

 Government, the trial date was delayed multiple times.1

        On January 26, 2021, on the eve of trial, Defendant filed her first Motion to Dismiss

 Indictment (Doc. 52) which asserts the Indictment suffers multiple defects that require dismissal.

 The motion presents four reasons for dismissal. First, 18 U.S.C. § 231(a)(3) exceeds Congress’

 Commerce Clause authority. Second, 18 U.S.C. § 231(a)(3) is a content-based restriction on

 expression, fails strict scrutiny, and violates the First Amendment. Third, 18 U.S.C. § 231(a)(3)

 is unconstitutionally vague in violation of the Fifth Amendment’s Due Process Clause. Finally,

 the boilerplate allegations in the indictment violate the presentment and notice functions of grand

 jury indictments under the Fifth and Sixth Amendments as well as Fed. R. Crim. P. 7(c). The first

 three arguments pertain to the constitutionality of the statute while the fourth argument, made in

 the alternative, challenges the sufficiency of the indictment. The Government filed its response

 on March 26, 2021. See Doc. 66. The Government argues that Pugh fails to carry her burden to

 show that 18 U.S.C. § 231(a)(3) is unconstitutional and further argues that the Indictment is

 sufficient. On April 12, 2021, Pugh filed a reply to the Government’s response with further

 assertions as to the unconstitutionality of the statute. See Doc. 68. On the eve of the scheduled

 hearing, the Government filed a supplemental response (Doc. 70) to which the Defendant replied

 (Doc. 71). The Court held a hearing on the motion on April 15, 2021.

        Subsequent to the hearing, the Government obtained from the Grand Jury a superseding

 indictment which charged Pugh with the same single-count violation of 18 U.S.C. § 231(a)(3), but



 1A detailed accounting of the multiple delays is summarized in the Court’s order on March 25,
 2021 delaying the trial to May 17, 2021. See Doc. 65.
                                            Page 3 of 24
Case
  Case
     1:20-cr-00073-TFM-B
        1:20-cr-00056-MN Document
                         Document32
                                  95 Filed
                                      Filed05/18/21
                                            05/13/21 Page
                                                     Page54of
                                                            of34
                                                               24PageID
                                                                   PageID
                                                                        #: 341
                                                                           #: 785




 added a factual summary of Defendant’s alleged actions preceding the recitation of the charge.

 See Doc. 73.

        Pugh filed her Motion to Dismiss Superseding Indictment where she incorporates by

 reference her prior motion to dismiss and its arguments. See Doc. 75. She followed with a

 supplement to her motion arguing that the superseding indictment is still deficient. See Doc. 82.

 The Government filed its response on May 12, 2021 addressing both the newly filed motion to

 dismiss and the supplement. See Doc. 91.

        The Court finds that no hearing is necessary on the new motion/response and both are fully

 submitted and ripe for review.

                II.   DISCUSSION AND ANALYSIS – CONSTITUTIONAL CHALLENGES

        To address a threshold matter, both parties include extensive briefing on the legislative

 history of 18 U.S.C. § 231(a)(3) and discuss the racial motivations for voting for or against it. See

 Doc. 1 at 3-9; Doc. 66 at 16-18; Doc. 68 at 2-7. However, the Government’s argument is correct

 that the Court does not go into legislative history without first looking at the statute’s plain

 language. See Doc. 66 at 16.

        The mandatory starting point in statutory interpretation is the statute’s plain language.

 Meridor v. United States AG, 891 F.3d 1302, 1307 (11th Cir. 2018). And, “where the statutory

 language provides a clear answer, it ends there as well.” Hughes Aircraft Co. v. Jacobson, 525

 U.S. 432, 438, 119 S. Ct. 755, 760, 142 L. Ed. 2d 881 (1999); see also United States v. Williams,

 790 F.3d 1240, 1245 (11th Cir. 2015) (internal quotations and citation omitted) (“Only when a

 statute’s meaning is inescapably ambiguous will this Court turn to legislative history to aid in

 interpretation.”). The Supreme Court reiterated this point just recently in Bostock v. Clayton

 County, --- U.S. ---, 140 S. Ct. 1731, 1749, 207 L. Ed. 2d 218 (2020). “This Court has explained



                                            Page 4 of 24
Case
  Case
     1:20-cr-00073-TFM-B
        1:20-cr-00056-MN Document
                         Document32
                                  95 Filed
                                      Filed05/18/21
                                            05/13/21 Page
                                                     Page65of
                                                            of34
                                                               24PageID
                                                                   PageID
                                                                        #: 342
                                                                           #: 786




 many times over many years that, when the meaning of the statute’s terms is plain, our job is at an

 end.” Id. “The people are entitled to rely on the law as written, without fearing that courts might

 disregard its plain terms based on some extratextual consideration.” Id. (citations omitted).

        Therefore, the Court first looks at language of the statute at issue, which is as follows:

        Whoever commits or attempts to commit any act to obstruct, impede, or interfere
        with any fireman or law enforcement officer lawfully engaged in the lawful
        performance of his official duties incident to and during the commission of a civil
        disorder which in any way or degree obstructs, delays, or adversely affects
        commerce or the movement of any article or commodity in commerce or the
        conduct or performance of any federally protected function—Shall be fined under
        this title or imprisoned not more than five years, or both.

 18 U.S.C. § 231(a)(3). “The term ‘civil disorder’ means any public disturbance involving acts of

 violence by assemblages of three or more persons, which causes an immediate danger of or results

 in damage or injury to the property or person of any other individual.” 18 U.S.C. § 232(1). “The

 term ‘commerce’ means commerce (A) between any State or the District of Columbia and any

 place outside thereof; (B) between points within any State or the District of Columbia, but through

 any place outside thereof; or (C) wholly within the District of Columbia.” 18 U.S.C. § 232(2).

        The term “federally protected function” means any function, operation, or action
        carried out, under the laws of the United States, by any department, agency, or
        instrumentality of the United States or by an officer or employee thereof; and such
        term shall specifically include, but not be limited to, the collection and distribution
        of the United States mails.

 18 U.S.C. § 232(3).

        The term “law enforcement officer” means any officer or employee of the United
        States, any State, any political subdivision of a State, or the District of Columbia,
        while engaged in the enforcement or prosecution of any of the criminal laws of the
        United States, a State, any political subdivision of a State, or the District of
        Columbia; and such term shall specifically include members of the National Guard
        (as defined in section 101 of title 10), members of the organized militia of any State,
        or territory of the United States, the Commonwealth of Puerto Rico, or the District
        of Columbia not included within the National Guard (as defined in section 101 of
        title 10), and members of the Armed Forces of the United States, while engaged in
        suppressing acts of violence or restoring law and order during a civil disorder.

                                            Page 5 of 24
Case
  Case
     1:20-cr-00073-TFM-B
        1:20-cr-00056-MN Document
                         Document32
                                  95 Filed
                                      Filed05/18/21
                                            05/13/21 Page
                                                     Page76of
                                                            of34
                                                               24PageID
                                                                   PageID
                                                                        #: 343
                                                                           #: 787




 18 U.S.C. § 232(7).

        The Court does not find that the language or definitions are inescapably ambiguous. In

 discrete parts, the statute makes it illegal to: “commit any act” to “obstruct, impede, or interfere”

 with a “law enforcement officer” who is “lawfully engaged in the lawful performance of his

 official duties” in connection with “a civil disorder,” where the act “in any way or degree obstructs,

 delays, or adversely affects commerce or the movement of any article or commodity in commerce

 or the conduct or performance of any federally protected function.” Though arguably broad, the

 statute is clear. Therefore, the Court finds the legislative history has no bearing. Much like the

 Supreme Court noted in Bostock, even if the statute’s application reaches beyond what the

 legislators may have intended or expected to address, if no ambiguity exists about how the law

 applies to the facts before the Court, then the legislative history is not considered. Bostock, 140 S.

 Ct. at 1749 (citations omitted). “‘[I]t is ultimately the provisions of’ those legislative commands

 ‘rather than the principal concerns of our legislators by which we are governed.’” Id. (quoting

 Oncale v. Sundowner Offhsore Servs., 523 U.S. 75, 79, 118 S. Ct. 998, 1002, 140 L. Ed. 2d 201

 (1997)). The only exception to this consideration may be under the First Amendment challenge

 when considering whether the law is content-neutral or content-based, which the Court will

 address.

        Additionally, it is unclear whether Pugh asserts a selective prosecution argument. While

 Pugh argues that 18 U.S.C. § 231(a)(3) is seldom invoked, she never makes a clear selective

 prosecution claim. While 18 U.S.C. § 231(a)(3) prosecutions may not be common, it is clearly

 being applied now to a variety of persons – between the few cases that stemmed from the George

 Floyd protests that turned into civil disorder and more recently the cases asserted against some

 participants in the events on January 6, 2021 at the U.S. Capitol. Each of the 18 U.S.C. § 231(a)(3)

                                             Page 6 of 24
Case
  Case
     1:20-cr-00073-TFM-B
        1:20-cr-00056-MN Document
                         Document32
                                  95 Filed
                                      Filed05/18/21
                                            05/13/21 Page
                                                     Page87of
                                                            of34
                                                               24PageID
                                                                   PageID
                                                                        #: 344
                                                                           #: 788




 prosecutions that arose from those protests encompass individuals of a variety of races and genders

 with extremely different ideology. Thus, the Court finds that to the extent Pugh asserts a selective

 prosecution claim, the claim fails.

         The Court now turns to the Pugh’s first three challenges – all of which relate to the

 constitutionality of the statute.

 A.      Commerce Clause

         Pugh argues that “§ 231(a)(3) unconstitutionally exceeds Congress’ authority and intrudes

 into the States’ primary role in general law enforcement because it broadly applies to purely local

 conduct and requires only an attenuated connection to interstate commerce.” Doc. 52 at 12. To

 the extent Pugh makes a general facial challenge to the constitutionality of the statute as to the

 interstate commerce requirement, the Court will address it below. However, to the extent Pugh

 makes a specific factual challenge as to whether the conduct at issue is sufficient to have a

 substantial effect on interstate commerce, that issue is not yet ripe. The Court cannot presume that

 either party’s version of the facts will ultimately prove true at trial, nor should it at this stage in the

 proceedings. Should a question remain as to whether the Government has proved that the alleged

 activities establish the necessary nexus to commerce, Pugh may again raise this issue at trial. See

 United States v. Ramos, Crim. Act. No. 1:02-cr-730-14-AT-AJB, 2016 U.S. Dist. LEXIS 183591,

 at *20, 2016 WL 8222072, at *7 (N.D. Ga. Dec. 19, 2016), report and recommendation adopted,

 2017 U.S. Dist. LEXIS 16634, 2017 WL 512752 (N.D. Ga. Feb. 6, 2017); United States v.

 Alvarado-Linares, Crim. Act. No. 1:10-cr-086, 2011 U.S. Dist. LEXIS 155112, at *6-8, 2011 WL

 7807742, at *2 (N.D. Ga. Nov. 14, 2011), report and recommendation adopted 2012 U.S. Dist.

 LEXIS 64824, 2012 WL 1632048 (N.D. Ga. May 8, 2012).

         Turning to the facial challenge of the statute, the Constitution provides that “Congress shall



                                               Page 7 of 24
Case
  Case
     1:20-cr-00073-TFM-B
        1:20-cr-00056-MN Document
                         Document32
                                  95 Filed
                                      Filed05/18/21
                                            05/13/21 Page
                                                     Page98of
                                                            of34
                                                               24PageID
                                                                   PageID
                                                                        #: 345
                                                                           #: 789




 have Power . . . [t]o regulate Commerce with foreign Nations, and among the several States, and

 with the Indian Tribes.” U.S. CONST. art. I, § 8, cl. 3. “This tripartite clause is commonly known

 as the Foreign Commerce Clause, the Interstate Commerce Clause, and the Indian Commerce

 Clause, respectively.” United States v. Davila-Mendoza, 972 F.3d 1264, 1269 (11th Cir. 2020).

 At play in this statute is the Interstate Commerce Clause.

        [The Supreme Court has] identified three general categories of regulation in which
        Congress is authorized to engage under its commerce power. First, Congress can
        regulate the channels of interstate commerce. Second, Congress has authority to
        regulate and protect the instrumentalities of interstate commerce, and persons or
        things in interstate commerce. Third, Congress has the power to regulate activities
        that substantially affect interstate commerce.

 Gonzales v. Raich, 545 U.S. 1, 16, 125 S. Ct. 2195, 2205, 162 L. Ed. 2d 1 (2005)

        Pugh relies primarily on United States v. Morrison, 529 U.S. 598, 120 S. Ct. 1740, 146 L.

 Ed. 2d 658 (2000) and United States v. Lopez, 514 U.S. 549, 115 S. Ct. 1624, 131 L. Ed. 2d 626

 (1995). In Lopez, the Supreme Court identified the following three categories of activity that

 Congress may regulate under its Commerce Clause power: (1) channels of interstate commerce;

 (2) instrumentalities of interstate commerce, or persons or things in interstate commerce; and (3)

 activities that substantially affect interstate commerce. Lopez, 514 U.S. at 558-59, 115 S. Ct. at

 1629-30; see also Taylor v. United States, --- U.S. ---, 136 S. Ct. 2074, 2079, 195 L. Ed. 2d 456

 (2016) (quoting Lopez). Next, in Morrison, the Supreme Court instructed courts to consider four

 factors to determe whether a regulated activity “substantially affects” interstate commerce: (1)

 whether Congress made findings regarding the regulated activity’s impact on interstate commerce;

 (2) whether the statute contains an “express jurisdictional element” that limits its reach; (3)

 whether the regulated activity is commercial or economic in nature; and (4) whether the link

 between the prohibited activity and the effect on interstate commerce is attenuated. Morrison, 529

 U.S. at 610-12, 120 S. Ct. 1749-51. Recently, the Supreme Court stated that the third category –

                                            Page 8 of 24
Case
 Case1:20-cr-00073-TFM-B
       1:20-cr-00056-MN Document
                         Document32
                                  95 Filed
                                      Filed05/18/21
                                            05/13/21 Page
                                                      Page10
                                                           9 of 34
                                                                24 PageID
                                                                    PageID#: #:
                                                                             346790




 those that “substantially affect” commerce – “may be regulated so long as they substantially affect

 interstate commerce in the aggregate, even if their individual impact on interstate commerce is

 minimal.” Taylor, 136 S. Ct. at 2079.

        The Court agrees with the Government where it notes that 18 U.S.C. § 231(a)(3) contains

 a jurisdictional element that materially distinguishes it from the statutes struck down in Lopez and

 Morrison. In sum, courts have held that despite Lopez and Morrison, the Government need only

 show a minimal effect on interstate commerce when the statute contains an explicit jurisdictional

 element. For example, in United States v. Castleberry, the Eleventh Circuit upheld the Hobbs Act

 because it contained a jurisdictional element that states “in any way or degree obstructs, delays, or

 affects commerce or the movements of any article or commodity in commerce,” the “substantially

 affects” test is not applicable, and the Government need only show a minimal effect on interstate

 commerce to support a conviction. 116 F.3d 1384, 1387 (11th Cir. 1997). In United States v.

 Scott, the Court held that 18 U.S.C. § 922(g) was not a facially unconstitutional exercise of

 Congress’ power under the Commerce Clause because it contains an express jurisdictional

 requirement, and the element was satisfied when there was a minimal nexus to interstate

 commerce. 263 F.3d 1270, 1273 (11th Cir. 2001); see also United States v. Jordan, 635 F.3d 1181,

 1189 (11th Cir. 2011) (citing Scott and reiterating holding); United States v. Thomas, 810 F. App’x

 789, 796 (11th Cir. 2020) (reiterating facial challenge failed with the amended § 922(g) due to the

 amendment including explicit jurisdictional requirement “affecting interstate commerce.”).2

        Though not binding, the Court finds the language from other circuit cases to be instructive.



 2 In this Circuit, “[u]npublished opinions are not considered binding precedent, but they may be
 cited as persuasive authority.” 11th Cir. R. 36-2 (effective Dec. 1, 2014); see also Henry v. Comm'r
 of Soc. Sec., 802 F.3d 1264, 1267 n.1 (11th Cir. 2015) (per curiam) (“Cases printed in the Federal
 Appendix are cited as persuasive authority.”).

                                            Page 9 of 24
Case
  Case
     1:20-cr-00073-TFM-B
        1:20-cr-00056-MN Document
                         Document32
                                  95 Filed
                                      Filed05/18/21
                                            05/13/21 Page
                                                      Page11
                                                           10ofof34
                                                                  24PageID
                                                                      PageID
                                                                           #: 347
                                                                              #: 791




 The Sixth Circuit states “[i]ndeed, we regard the presence of such a jurisdictional element as the

 touchstone of valid congressional use of its Commerce Clause powers to regulate non-commercial

 activity.” United States v. Coleman, 675 F.3d 615, 620 (6th Cir. 2012) (upholding the Sex

 Offender Registration and Notification Act (“SORNA”) with an explicit jurisdictional element that

 is not directed as economic activity). As noted by the Fourth Circuit “Congress may regulate

 violent conduct interfering with interstate commerce even when the conduct itself has a ‘minimal’

 effect on such commerce.” United States v. Hill, 927 F.3d 188, 199 (4th Cir. 2019) (citations

 omitted).

        Though Pugh valiantly attempts to distinguish these cases from the situation at hand, the

 Court cannot find sufficient distinction to stray from the binding principles espoused by the

 Eleventh Circuit. The Court agrees that for the jurisdictional element to be meaningful, it must be

 more than a “pretextual incantation evoking the phantasm of commerce.” United States v.

 Maxwell, 446 F.3d 1210, 1218 (11th Cir. 2006) (quoting preceding opinion in United States v.

 Maxwell, 386 F.3d 1042, 1062 (11th Cir. 2004)). However, the Court finds that, from a facial

 challenge, the jurisdictional language in 18 U.S.C. § 231(a)(3) is sufficiently established and not

 merely language with no substance.

        In the statute at hand, first, there must be a civil disorder that, in turn, affects commerce as

 defined by 18 U.S.C. § 232(2) where law enforcement (or a fireman) is engaged in the lawful

 performance of his duties incident to, or during, that same civil disorder and then the defendant

 commits or attempts to commit an act to obstruct, impede, or interfere with the performance of

 those duties. The jurisdictional hook as stated already limits the conduct to specific circumstances.

 It does not encompass all instances where a person interferes with law enforcement. Rather 18

 U.S.C. § 231(a)(3) is restricted to contemporaneous interference with law enforcement officers



                                            Page 10 of 24
Case
  Case
     1:20-cr-00073-TFM-B
        1:20-cr-00056-MN Document
                         Document32
                                  95 Filed
                                      Filed05/18/21
                                            05/13/21 Page
                                                      Page12
                                                           11ofof34
                                                                  24PageID
                                                                      PageID
                                                                           #: 348
                                                                              #: 792




 performing their duties during civil disorders affecting interstate commerce. Despite Pugh’s

 attempts to distinguish from the above principles, she cites no case where a statute has been

 invalidated where there is an explicit jurisdictional hook, nor did the Court find one in its own

 independent research. Therefore, the Court finds that 18 U.S.C. §231(a)(3) with its jurisdictional

 hook is sufficient to survive a facial challenge. Whether or not a case can survive a factual

 challenge is to be decided on a case-by-case basis and is a matter for the jury and/or court at trial.

 B.     First Amendment – Freedom of Speech

        Pugh also argues that 18 U.S.C. § 231(a)(3) violates the First Amendment in two ways.

 Doc. 52 at 21. First, that it is a “substantially overbroad regulation of protected expression because

 it imposes steep criminal penalties on an expansive range of speech and expressive conduct.” Id.

 Second, because it was “enacted for the express legislative purpose of suppressing the content of

 messages favoring civil rights advocacy, and the statute’s content-based text and purpose fail strict

 scrutiny.” Id.

        A statute may be overbroad if “it prohibits a substantial amount of protected speech.”

 United States v. Williams, 553 U.S. 285, 292, 128 S. Ct. 1830, 170 L. Ed. 2d 650 (2008).

 “Overbreadth attacks have also been allowed where the Court thought rights of association were

 ensnared in statutes which, by their broad sweep, might result in burdening innocent associations.”

 Broadrick v. Oklahoma, 413 U.S. 601, 612, 93 S. Ct. 2908, 2916, 37 L. Ed. 2d 830 (1973) (citations

 omitted). Further, an otherwise constitutional statute “may nevertheless be ‘overbroad’ if in its

 reach it prohibits constitutionally protected conduct.” Grayned v. City of Rockford, 408 U.S. 104,

 114, 92 S. Ct. 2294, 2302, 33 L. Ed. 2d 222 (1972); see also City of Houston v. Hill, 482 U.S. 451,

 458, 107 S. Ct. 2502, 2508, 96 L. Ed. 2d 398 (1987) (“[I]n a facial challenge to the overbreadth

 and vagueness of a law, a court’s first task is to determine whether the enactment reaches a



                                            Page 11 of 24
Case
  Case
     1:20-cr-00073-TFM-B
        1:20-cr-00056-MN Document
                         Document32
                                  95 Filed
                                      Filed05/18/21
                                            05/13/21 Page
                                                      Page13
                                                           12ofof34
                                                                  24PageID
                                                                      PageID
                                                                           #: 349
                                                                              #: 793




 substantial amount of constitutionally protected conduct.”). “As a general matter, laws may not

 restrict speech simply because of its content or assemblies simply due to distaste for the common

 cause of those meeting, but reasonable time, place, and manner regulations are permissible to

 further significant governmental interests.” United States v. Huff, Crim. Act. No. 3:10-CR-73,

 2011 U.S. Dist. LEXIS 36766, at *3-4, 2011 WL 1308099, at *1 (E.D. Tenn. Jan. 3, 2011) (internal

 quotations omitted) (quoting Grayned, 408 U.S. at 116, 92 S. Ct. at 2303). Finally, “[r]arely, if

 ever, will an overbreadth challenge succeed against a law or regulation that is not specifically

 addressed to speech or to conduct necessarily associated with speech (such as picketing or

 demonstrating).” Virginia v. Hicks, 539 U.S. 113, 124, 123 S. Ct. 2191, 2199, 156 L. Ed. 2d 148

 (2003).

           The Court first notes that 18 U.S.C. § 231(a)(3) is not a specific statute regulating speech,

 but rather applies to conduct; however, the statute does not apply to all conduct, but rather conduct

 in the midst of a civil disorder. Though there is not much caselaw on the statute, at least one circuit

 specifically addressed the matter. See United States v. Mechanic, 454 F.2d 849 (8th Cir. 1971).

 In Mechanic, the Eighth Circuit states “[t]he short answer to the defendants’ contention that the

 statute prohibits protected speech is that, as we read it, § 231(a) (3) has no application to speech,

 but applies only to violent physical acts.” Id. at 852. The Government, here, also notes the same

 interpretation in United States v. Rupert, Crim. Act. No. 0:20-cr-104, 2021 U.S. Dist. LEXIS

 46798, 2021 WL 942101 (D. Minn. Mar. 12, 2021). However, one major point in Rupert is that it

 is bound by Eight Circuit precedent and this Court is not.

           The Court here agrees that 18 U.S.C. § 231(a)(3) applies to conduct, but not necessarily

 the more stringent view of the Eight Circuit that it only applies to violent physical acts. 18 U.S.C.

 § 231(a)(3) specifically states “any act to obstruct, impede, or interfere.” 18 U.S.C. § 231(a)(3).



                                              Page 12 of 24
Case
  Case
     1:20-cr-00073-TFM-B
        1:20-cr-00056-MN Document
                         Document32
                                  95 Filed
                                      Filed05/18/21
                                            05/13/21 Page
                                                      Page14
                                                           13ofof34
                                                                  24PageID
                                                                      PageID
                                                                           #: 350
                                                                              #: 794




 The only place where violence is referenced is in the definition of “civil disorder” where it means

 “any public disturbance involving acts of violence.” 18 U.S.C. § 232(1). The Eight Circuit links

 the violence of the civil disturbance to the act of the individual. However, while that may very

 well be the case in such situations, it does not necessarily require it. Rather, the act must simply

 be one that obstructs, impedes, or interferes with law enforcement who are engaged in the

 performance of duties incident to, and during the commission of, a civil disorder. It is possible

 under this statutory construction to have a nonviolent act which accomplishes the same goal.

 Therefore, this Court construes the statute more broadly to include exactly what it says: “any act.”

         Moreover, “[u]nlawful conduct is not protected conduct. The First Amendment does not

 give individuals the right to break a generally applicable law for expressive purposes.” United

 States v. Huff, 630 F. App’x 471, 486 (6th Cir. 2015) (citing Rumsfeld v. Forum for Acad. &

 Institutional Rights, Inc., 547 U.S. 47, 65-66, 126 S. Ct. 1297, 164 L. Ed. 2d 156 (2006)). Much

 like the Sixth Circuit’s analysis in Huff as it relates to 18 U.S.C. § 231(a)(2) – a sister provision to

 the statute at issue here – there is nothing in 18 U.S.C. § 231(a)(3) that prohibits expression or

 association. Rather, it makes unlawful the deliberate act of obstructing, impeding, or interfering

 with law enforcement performing their duties at a civil disorder. The fact that the Court could

 conjure some hypothetical scenario of prosecutorial overreach does not invalidate an entire statute

 on a facial challenge under the First Amendment. See Williams, 553 U.S. at 303, 128 S. Ct. at

 1844 (quoting Members of City Council of L.A. v. Taxpayers for Vincent, 466 U.S. 789, 800, 104

 S. Ct. 2118, 80 L. Ed. 2d 772 (1984)) (“The mere fact that one can conceive of some impermissible

 applications of a statute is not sufficient to render it susceptible to an overbreadth challenge.”).

 Rather, such a scenario could be challenged in an “as-applied” challenge.

         Pugh also argues that 18 U.S.C. § 231(a)(3) regulates the content of protected expression



                                             Page 13 of 24
Case
  Case
     1:20-cr-00073-TFM-B
        1:20-cr-00056-MN Document
                         Document32
                                  95 Filed
                                      Filed05/18/21
                                            05/13/21 Page
                                                      Page15
                                                           14ofof34
                                                                  24PageID
                                                                      PageID
                                                                           #: 351
                                                                              #: 795




 without a permissible justification. To succeed in a typical facial attack, Pugh would have to

 establish “that no set of circumstances exists under which [18 U.S.C. § 231(a)(3)] would be valid

 . . . or that the statute lacks any plainly legitimate sweep.” United States v. Stevens, 559 U.S. 460,

 472, 130 S. Ct. 1577, 1587, 176 L. Ed. 2d 435 (2010) (internal citations and quotations omitted).

 Further, “[i]n the First Amendment context, however, this Court recognizes a second type of facial

 challenge, whereby a law may be invalidated as overbroad if a substantial number of its

 applications are unconstitutional, judged in relation to the statute's plainly legitimate sweep.” Id.

 at 473, 130 S. Ct. at 1587 (citation and internal quotations omitted).

        Finally, the Supreme Court’s precedents “allow the government to ‘constitutionally impose

 reasonable time, place, and manner regulations’ on speech, but the precedents restrict the

 government from discriminating ‘in the regulation of expression on the basis of the content of that

 expression.’” Barr v. Am. Ass’n of Political Consultants, --- U.S. ---, 140 S. Ct. 2335, 2346, 207

 L. Ed. 2d 784 (2020) (quoting Hudgens v. NLRB, 424 U.S. 507, 520, 96 S. Ct. 1029, 47 L. Ed. 2d

 196 (1976)). Content-based laws are subject to strict scrutiny and content-neutral laws are subject

 to a lower level of scrutiny. Id. (citing Reed v. Town of Gilbert, 576 U.S. 155, 163-66, 135 S. Ct.

 2218, 192 L. Ed. 2d 236 (2015)). “In order to determine whether a regulation of speech is content

 based, we must first consider whether, ‘on its face,’ it ‘draws distinctions based on the message a

 speaker conveys.’” Harbourside Place, LLC v. Town of Jupiter, 958 F.3d 1308, 1317 (11th Cir.

 2020) (quoting Reed, 576 U.S. 155, 135 S. Ct. at 2226). The Court “may also consider whether

 the regulation was enacted due to an impermissible motive, i.e., the suppression of free

 expression.” Id. (citations omitted). “When a regulation is content based on its face, strict scrutiny

 applies and there is no need for the speaker to also show an improper purpose.” Id. (citing Reed,

 135 S. Ct. at 2228).



                                            Page 14 of 24
Case
  Case
     1:20-cr-00073-TFM-B
        1:20-cr-00056-MN Document
                         Document32
                                  95 Filed
                                      Filed05/18/21
                                            05/13/21 Page
                                                      Page16
                                                           15ofof34
                                                                  24PageID
                                                                      PageID
                                                                           #: 352
                                                                              #: 796




           In looking at 18 U.S.C. § 231, the Court finds it is content-neutral on its face, so the Court

 must look to the second part of the Reed test – whether the regulation was enacted for the

 suppression of free expression. Even considering the extensive discussion that Pugh devotes to

 Senator Russell B. Long of Louisiana and her argument that his involvement somehow establishes

 the discriminatory intent of 18 U.S.C. § 231, the Court cannot find that to be true. Even assuming

 that Senator Long did intend what Pugh asserts, the negative intentions of a single senator cannot

 be imputed to all proponents of the bill. Moreover, as shown in the ultimate vote, the bill passed

 with Senator Long voting in the negative and other high-profile civil rights supporters voting for

 the bill. Though the time frame in question clearly had a sharp divide among Congress on the

 rights and beliefs of those involved in the Civil Rights Movement, that alone cannot establish a

 content-based intent. Rather, the statute on its face is content neutral and applies to a limited

 category of expressive conduct – civil disorder affecting interstate commerce and then the act to,

 or attempt to obstruct, impede, or interfere with, law enforcement or firemen performing their

 official duties involving the civil disorder. There is nothing to indicate that it is content-based

 because it does not apply to any particular speech – it does interfere with any lawful public

 gatherings to express ideology or speak out on various matters. “The principal inquiry in

 determining content neutrality . . . is whether the government has adopted a regulation of speech

 because of disagreement with the message it conveys.” Ward v. Rock Against Racism, 491 U.S.

 781, 791, 109 S. Ct. 2746, 2754, 105 L. Ed. 2d 661 (1989). “A regulation that serves purposes

 unrelated to the content of expression is deemed neutral, even if it has an incidental effect on some

 speakers or messages but not others.” Id. (citation omitted). Thus, strict scrutiny would not

 apply.3



 3   The Government argues that even if 18 U.S.C. § 231(a)(3) regulated speech to a degree that a
                                              Page 15 of 24
Case
  Case
     1:20-cr-00073-TFM-B
        1:20-cr-00056-MN Document
                         Document32
                                  95 Filed
                                      Filed05/18/21
                                            05/13/21 Page
                                                      Page17
                                                           16ofof34
                                                                  24PageID
                                                                      PageID
                                                                           #: 353
                                                                              #: 797




 C.     Due Process Clause

        Pugh next challenges the statute arguing that it is unconstitutionally vague and violates the

 Due Process Clause of the Fifth Amendment.

        “It is established that a law fails to meet the requirements of the Due Process Clause if it is

 so vague and standardless that it leaves the public uncertain as to the conduct it prohibits.” City of

 Chicago v. Morales, 527 U.S. 41, 56, 119 S. Ct. 1849, 1859, 144 L. Ed. 2d 67 (1999) (quoting

 Giaccio v. Pennsylvania, 382 U.S. 399, 402-03, 86 S. Ct. 518, 15 L. Ed. 2d 447 (1966)). Further,

 the “void-for-vagueness doctrine requires that a penal statute ‘define the criminal offense with

 sufficient definiteness that ordinary people can understand what conduct is prohibited and in a

 manner that does not encourage arbitrary and discriminatory enforcement.’” United States v.

 Marte, 356 F.3d 1336, 1342 (11th Cir. 2004) (quoting United States v. Fisher, 289 F.3d 1329,

 1333 (11th Cir. 2002)). That said, “litigants cannot argue that a law is vague based on how it might

 apply to a hypothetical scenario.” Doe v. Marshall, 367 F. Supp. 3d 1310, 1334 (M.D. Ala. 2019).

 Instead, courts “consider whether a statute is vague as applied to the particular facts at issue.”

 Holder v. Humanitarian Law Project, 561 U.S. 1, 18, 130 S. Ct. 2705, 2718-19, 177 L. Ed. 2d 355

 (2010). That is because “a plaintiff who engages in some conduct that is clearly proscribed cannot

 complain of the vagueness of the law as applied to the conduct of others.” Id. at 18-19, 130 S. Ct.

 2719 (quoting Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455 U.S. 489, 495, 102 S. Ct.




 level of scrutiny applied, the Court should apply intermediate scrutiny. See Doc. 66 at 38. The
 Court disagrees. As noted by Justice Thomas in his concurring opinion in Bruni v. City of
 Pittsburgh, 141 S. Ct. 578, 208 L. Ed. 2d 562 (2021), it would appear that in the context of a First
 Amendment challenge, intermediate scrutiny “is incompatible with current First Amendment
 doctrine as explained in [Reed] and McCullen v. Coakley, 573 U.S. 464, 134 S. Ct. 2518, 189 L.
 Ed. 2d 502 (2014).” Bruni, 141 S. Ct. at 578 (Thomas, J., concurring) (quoting Price v. Chicago,
 915 F.3d 1107, 1117 (7th Cir. 2019). Strict scrutiny would apply if a law were determined to be
 content-based.
                                            Page 16 of 24
Case
  Case
     1:20-cr-00073-TFM-B
        1:20-cr-00056-MN Document
                         Document32
                                  95 Filed
                                      Filed05/18/21
                                            05/13/21 Page
                                                      Page18
                                                           17ofof34
                                                                  24PageID
                                                                      PageID
                                                                           #: 354
                                                                              #: 798




 1186, 71 L. Ed. 2d 362 (1982)).

        The Supreme Court clarified that the general rule applies to vagueness challenges that

 implicate the First Amendment. See Holder, 561 U.S. at 20, 130 S. Ct. at 2719. “[A] plaintiff

 who engages in some conduct that is clearly proscribed cannot complain of the vagueness of the

 law as applied to the conduct of others. That rule makes no exception for conduct in the form of

 speech.” Id. (internal citations omitted); see also United States v. Di Pietro, 615 F.3d 1369, 1372

 (11th Cir. 2010) (citing Holder, the holding that void-for-vagueness challenges are separate and

 distinct from overbreadth challenges, and the inability to bring challenges that fall squarely within

 the rule prohibiting a facial vagueness challenge by one to whom a statute may be constitutionally

 applied.).

        While Pugh argues in her reply brief that “the government provides only a passing defense

 of the statute under the void for vagueness provision of the Due Process Clause,” the Court notes

 that she merely glosses over the United States’ primary defense on the challenge – i.e., that she

 lacks standing to bring a facial vagueness challenge. Compare Response, Doc. 66 at 39-40 with

 Reply, Doc. 68 at 29-31. When considering the law above, Pugh must first demonstrate that 18

 U.S.C. § 231(a)(3) is vague as applied to her before she may raise a facial vagueness challenge.

 Pugh fails to do so. By Pugh’s own argument, “the statute leaves individuals uncertain regarding

 criminalized conduct.” Moreover, Pugh seeks to have the Court declare that 18 U.S.C. § 231(a)(3)

 is unconstitutionally vague for either (or both) grounds: that the statute fails to provide fair notice

 and susceptible to arbitrary and discriminatory enforcement. This is the precise kind of challenge

 prohibited by binding caselaw. Di Pietro, 615 F.3d at 1373.

        Consequently, Pugh lacks standing to raise a general facial vagueness challenge pursuant

 to the Due Process Clause and the motion to dismiss is denied on this basis.



                                             Page 17 of 24
Case
  Case
     1:20-cr-00073-TFM-B
        1:20-cr-00056-MN Document
                         Document32
                                  95 Filed
                                      Filed05/18/21
                                            05/13/21 Page
                                                      Page19
                                                           18ofof34
                                                                  24PageID
                                                                      PageID
                                                                           #: 355
                                                                              #: 799




             III.    DISCUSSION AND ANALYSIS – SUFFICIENCY OF THE INDICTMENT

        In the alternative, Pugh challenges the sufficiency of the indictment. Doc. 52 at 37-38;

 Doc. 82 generally. In its original response and at the hearing, the Government asserted that the

 Indictment tracks the language of the statute and conforms with the requirements of Fed. R. Crim.

 P. 7(c). The Court disagrees.

        "In all criminal prosecutions, the accused shall enjoy the right . . . to be informed of the

 nature and cause of the accusation. . . ." U.S. CONST. AMEND. VI. To comply with the Federal

 Rules of Criminal Procedure, an Indictment “must be a plain, concise, and definite written

 statement of the essential facts constituting the offense charged” and include the “provision of law

 that the defendant is alleged to have violated.” FED. R. CRIM. P. 7(c)(1).

        “An indictment is considered legally sufficient if it: (1) presents the essential
        elements of the charged offense, (2) notifies the accused of the charges to be
        defended against, and (3) enables the accused to rely upon a judgment under the
        indictment as a bar against double jeopardy for any subsequent prosecution for the
        same offense.” United States v. Jordan, 582 F.3d 1239, 1245 (11th Cir. 2009)
        (citation and quotations omitted). “In determining whether an indictment is
        sufficient, we read it as a whole and give it a ‘common sense construction.’” Id.
        (citing United States v. Gold, 743 F.2d 800, 813 (11th Cir. 1984) and United States
        v. Markham, 537 F.2d 187, 192 (5th Cir. 1976)). “In other words, the indictment's
        ‘validity is to be determined by practical, not technical, considerations.’” Jordan,
        582 F.3d at 1245 (citing Gold, 743 F.2d at 812).

 United States v. Schmitz, 634 F.3d 1247, 1259-60 (11th Cir. 2011); see also United States v.

 Chalker, 966 F.3d 1177, 1190 (11th Cir. 2020) (quoting United States v. Woodruff, 296 F.3d 1041,

 1046 (11th Cir. 2002)) (“[An indictment] is sufficient if it (1) presents the essential elements of

 the charged offense, (2) notifies the accused of the charges to be defended against, and (3) enables

 the accused to rely upon a judgment under the indictment as a bar against double jeopardy for any

 subsequent prosecution for the same offense.”). In making this determination, the Court must take

 the allegations in the indictment as true. United States v. Plummer, 221 F.3d 1298, 1302 (11th



                                           Page 18 of 24
Case
  Case
     1:20-cr-00073-TFM-B
        1:20-cr-00056-MN Document
                         Document32
                                  95 Filed
                                      Filed05/18/21
                                            05/13/21 Page
                                                      Page20
                                                           19ofof34
                                                                  24PageID
                                                                      PageID
                                                                           #: 356
                                                                              #: 800




 Cir. 2000).

        The original Indictment against Pugh stated:

        On or about May 31, 2020, in the Southern District of Alabama, Southern Division,
        the defendant, TIA DEYON PUGH, did knowingly commit an act, and attempt to
        commit an act, to obstruct, impede, and interfere with any law enforcement officer
        lawfully engaged in the performance of an official duty incident to and during the
        commission of a civil disorder, which in any way and to any degree obstructed,
        delayed, and adversely affected commerce and the movement of any article
        commodity in commerce, in violation of Title 18, United States Code, Section
        231(a)(3).

 Doc. 16.

        While this may track the statute (precisely the Court might add), it provides no information

 as to exactly what conduct Pugh did to violate the statute. If an indictment tracks the language of

 the statute, it must be accompanied with a statement of facts and circumstances that will inform

 the accused of the specific offense, coming under the general description, with which he is charged.

 United States v. Sharpe, 438 F.3d 1257, 1263 (11th Cir. 2006); see also Hamling v. United States,

 418 U.S. 87, 117-18, 94 S. Ct. 2887, 3908, 41 L. Ed 2d 590 (1974) (quoting United States v. Hess,

 124 U.S. 483, 487 (1888)) (“Undoubtedly the language of the statute may be used in the general

 description of an offence, but it must be accompanied with such a statement of the facts and

 circumstances as will inform the accused of the specific [offense], coming under the general

 description, with which he is charged.”). More recently, the Eleventh Circuit stated “[w]hile it is

 generally enough for an indictment to track statutory language . . . simply tracking statutory

 language does not suffice when the resulting indictment fails to ‘fully, directly, and expressly,

 without any uncertainty or ambiguity, set forth all the elements necessary to constitute the [offense]

 intended to be punished.” United States v. Johnson, 981 F.3d 1171, 1179 (11th Cir. 2020) (citation

 and internal quotations omitted).

        The Indictment contains no information that establishes that (1) at the time of Pugh’s

                                            Page 19 of 24
Case
  Case
     1:20-cr-00073-TFM-B
        1:20-cr-00056-MN Document
                         Document32
                                  95 Filed
                                      Filed05/18/21
                                            05/13/21 Page
                                                      Page21
                                                           20ofof34
                                                                  24PageID
                                                                      PageID
                                                                           #: 357
                                                                              #: 801




 conduct that civil disorder existed, (2) the civil disorder(s) in some way interfered with, obstructed,

 delayed or adversely affected commerce, (3) law enforcement was lawfully responding to that civil

 disorder, and (4) that Pugh knowingly committed an act to obstruct, impede, or interfere with those

 efforts by doing _____. The Court deliberately places a blank in the fourth number because that

 is the point. The Indictment says nothing other than Pugh violated 18 U.S.C. § 231(a)(3). There

 is no “To Wit:” clause identifying the conduct or some other means to relay exactly what Pugh

 allegedly did. In fact, by adding “on or about” in front of the date, the Government then expands

 the date to a reasonable timeframe before and after May 31, 2020. Rather, at some unspecified

 place and generalized range of days/time, Pugh did something that the Government alleges

 violated the statute.

         In no way does this satisfy the pleading requirements or satisfy the Eleventh Circuit’s

 discussion on charging requirements.         Put differently, the Government skipped the first

 requirement of Rule 7(c)(1): that there “must be a plain, concise, and definite written statement of

 the essential facts constituting the offense charged.” FED. R. CRIM. P. 7(c)(1).

         As a point of comparison, in reviewing the Government’s Supplemental Response (Doc.

 70), the Court pulled the Indictment from the comparator case, Rupert, Civ. Act. No. 0:20-cr-104

 from the District of Minnesota’s docket sheet. Though the Government relies upon this case for

 another purpose, the Court finds the Indictment in that case to contain far more detail than the

 instant matter. See id.. D. Minn. Docket Sheet, Doc. 12. The Indictment in the Rupert case is six

 pages long. Admittedly, it contains three counts, but leads with an extensive statement of facts

 with precise details as to exactly what/when/where Rupert allegedly did. Only then does it move

 to a recitation of the statute in Count 1 incorporating the preceding paragraphs.

         In the instant case, the Government attempted to argue that Pugh had the original



                                             Page 20 of 24
Case
  Case
     1:20-cr-00073-TFM-B
        1:20-cr-00056-MN Document
                         Document32
                                  95 Filed
                                      Filed05/18/21
                                            05/13/21 Page
                                                      Page22
                                                           21ofof34
                                                                  24PageID
                                                                      PageID
                                                                           #: 358
                                                                              #: 802




 Complaint (Doc. 1) to rely upon. However, while a Complaint is a proper means to initiate a

 criminal case, the Indictment is the controlling document here and cannot incorporate by reference

 the prior information.

         As such, the Court finds that the original Indictment was fatally deficient. However,

 dismissal of that Indictment has been rendered moot by the Grand Jury issuing a Superseding

 Indictment. Therefore, the Court now turns to Pugh’s assertion that the Superseding Indictment is

 also deficient. See Doc. 82.

         The Superseding Indictment includes the same charge as the original Indictment, but now

 leads with two sections entitled “General Allegations” and “Pugh’s Contact with Law

 Enforcement” which are then incorporated into the single-count charged. See Doc. 73 at ¶¶ 1-9.

         Pugh alleges it is still insufficient for several reasons. First, “the use of the conclusory term

 ‘civil disorder’” does not include the statutory definition in § 232(1) or the relationship to the “act”

 charged. See Doc. 82 at 2. Second, it fails to include “violent” in front of “act” as required by

 Mechanic. Id. Third, “the inclusion of the term ‘knowingly’ does not include a specific intent.”

 Id. at 3. Fourth, the Superseding Indictment fails to specify how the alleged civil disorder or

 Defendant’s act obstructed, delayed, and adversely affected commerce and the movement of any

 article or commodity in commerce. Id. at 3-4. The Government timely filed its response.4 See

 Doc. 91.

         Here, the Court finds that the Superseding Indictment does meet the requirements of Rule




 4  The United States indicated that it was not separately ordered to respond to the supplemental
 motion to dismiss the superseding indictment, but addressed both in a combined response “out of
 an abundance of caution.” See Doc. 91 at 2, n. 1. However, the Court would have thought given
 the short time before May 17 trial date and the fact the supplement came in prior to the Court’s
 ordered response deadline of May 12 that it would have been obvious that the Court expected the
 Government to address both matters.
                                              Page 21 of 24
Case
  Case
     1:20-cr-00073-TFM-B
        1:20-cr-00056-MN Document
                         Document32
                                  95 Filed
                                      Filed05/18/21
                                            05/13/21 Page
                                                      Page23
                                                           22ofof34
                                                                  24PageID
                                                                      PageID
                                                                           #: 359
                                                                              #: 803




 7(c) in that the indictment contains “a plain, concise, and definite written statement of the essential

 facts constituting the offense charged.”      As it still tracks the language of the statute, the

 Government has now included the accompanying statement of facts and circumstances that

 informs the accused of the specific offense, coming under the general description, with which she

 is charged. Sharpe, 438 F.3d at 1263.

        With regard to Pugh’s first argument, the Court agrees with the Government that it is not

 required that the indictment define legal terms of art – like “civil disorder.” The definition of civil

 disorder is not a question of fact, but rather a legal term of art. While the fact-finder may find

 whether or not civil disorder existed, it does not get to define the term. The “legal definition . . .

 does not change with each indictment” and “it is a term sufficiently definite in its legal meaning

 to give a defendant notice of the charge against [her].” Id.

        Next, Pugh avers that the failure to include the term “violent” in front of “act” renders the

 indictment deficient under the Mechanic analysis. As the Court noted earlier in this opinion, the

 undersigned does not agree with the non-binding analysis from the Eighth Circuit case that

 violence is required. Supra pages 12-13. The Court construes the statute more broadly to include

 exactly what it says: “any act.” Therefore, the omission of the word “violent” does not render the

 Superseding Indictment deficient.

        Third, Pugh alleges, “the inclusion of the term ‘knowingly’ does not include a specific

 intent.” The Court is not persuaded. While an indictment should set forth the “essential facts” of

 the charged offense as required by Fed. R. Crim. P. 7(c)(1), it is not necessary to recite the entirety

 of the evidence the government will present at trial to support the charge. See United States v.

 Lehder-Rivas, 955 F.2d 1510, 1519 (11th Cir. 1992); United States v. Martell, 906 F.2d 555, 558

 (11th Cir. 1990). The language of the Superseding Indictment tracks the statute and includes



                                             Page 22 of 24
Case
  Case
     1:20-cr-00073-TFM-B
        1:20-cr-00056-MN Document
                         Document32
                                  95 Filed
                                      Filed05/18/21
                                            05/13/21 Page
                                                      Page24
                                                           23ofof34
                                                                  24PageID
                                                                      PageID
                                                                           #: 360
                                                                              #: 804




 sufficient facts to put Defendant on notice of the charges against her. The issue of the jury finding

 the link of Pugh’s intent behind her actions to the statute’s element to disrupt, impede, and interfere

 with law enforcement is a matter for jury instructions and/or the jury verdict form.

         Finally, Pugh’s final (and in her words) “perhaps most [notable]” argument, the

 Superseding Indictment is silent as to how the alleged civil disorder or the defendant’s act “in any

 way and to any degree obstructed, delayed, and adversely affected commerce and the movement

 of any article and commodity in commerce.” Doc. 82 at 3. Again, an indictment need not be a

 recitation of every issue that is going to be addressed at trial. It need not address every factual

 issue of “who, what, where, when, why,” but merely must address the essential elements of the

 offense, notify the accused of the charges to be defended against, and enable the defendant to rely

 upon a judgment as a bar against double jeopardy. Chalker, 966 F.3d at 1190. Moreover, the

 jurisdictional interstate commerce element may be proven in multiple ways – much like the same

 element in 18 U.S.C. § 922(g). An indictment need not specify every way that it intends to prove

 its case.

         The Court is satisfied that the Superseding Indictment meets those three requirements. The

 Superseding Indictment sufficiently alleges the elements of the offense, that: (1) at the time of

 Pugh’s alleged conduct, civil disorder existed; (2) that civil disorder in some way interfered with,

 obstructed, delayed, or adversely affected interstate commerce; (3) law enforcement was lawfully

 responding to that civil disorder; and (4) Pugh knowingly acted to obstruct, impede, or interfere

 with those law enforcement efforts by using a bat to smash the police vehicle’s window. The

 Court is quite certain that Pugh (and her counsel) are on notice of the elements, the charges, and

 the ability to rely upon any judgment (if one occurs) as a bar against double jeopardy.

         Therefore, the Court finds that the Superseding Indictment is sufficient and as it is the



                                             Page 23 of 24
Case
  Case
     1:20-cr-00073-TFM-B
        1:20-cr-00056-MN Document
                         Document32
                                  95 Filed
                                      Filed05/18/21
                                            05/13/21 Page
                                                      Page25
                                                           24ofof34
                                                                  24PageID
                                                                      PageID
                                                                           #: 361
                                                                              #: 805




 controlling charging document, the request for dismissal is due to be denied.

                                       IV.      CONCLUSION

        For the reasons articulated above, Defendant’s Motion to Dismiss Superseding Indictment

 (Doc. 75) and Supplemental Motion to Dismiss Superseding Indictment (Doc. 82) are DENIED

 while the Motion to Dismiss Indictment (Doc. 52) is DENIED as moot.

        DONE and ORDERED this 13th day of May 2021.

                                                   /s/ Terry F. Moorer
                                                   TERRY F. MOORER
                                                   UNITED STATES DISTRICT JUDGE




                                             Page 24 of 24
     Case 1:20-cr-00056-MN Document 32 Filed 05/18/21 Page 26 of 34 PageID #: 362
United States v. Rupert, Slip Copy (2021)


                                                                 without prejudice in part, deny in part, and grant in part his
                                                                 Motion to Dismiss Charges Based on Void for Vagueness
                   2021 WL 942101
                                                                 and Overbreadth. (ECF No. 70 (“R&R”) at 48–49.) Rupert
    Only the Westlaw citation is currently available.
                                                                 objects to the R&R, although his objection primarily restates
     United States District Court, D. Minnesota.
                                                                 arguments made before Judge Leung. (ECF No. 77 (“Obj.”).)
         UNITED STATES of America, Plaintiff,                    The Court reviews those portions of the R&R to which Rupert
                       v.                                        has objected de novo.     28 U.S.C. § 636(b)(1)(C); Fed. R.
         Matthew Lee RUPERT, Defendant.                          Crim. P. 59(b); D. Minn. L.R. 72.2. Following that review, the
                                                                 Court accepts the R&R.
             Case No. 20-CR-104 (NEB/TNL)
                           |
                   Signed 03/12/2021
                                                                                          ANALYSIS
Attorneys and Law Firms
                                                                 The R&R sets forth the undisputed facts in the case, 1 and the
Angela M. Munoz, Jordan L. Sing, United States Attorney's        Court incorporates those facts by reference. (R&R at 2–12.)
Office, Minneapolis, MN, for Plaintiff.                          Rupert argues that the Court should: (1) suppress evidence
                                                                 found while searching his residence and from a warrant issued
Jordan S. Kushner, Law Office of Jordan S. Kushner, Mpls,
                                                                 to Facebook; (2) suppress evidence found in his vehicle
MN, for Defendant.
                                                                 during his arrest; (3) suppress his statement made following
                                                                 his arrest; (4) dismiss the civil disorder and arson charges
                                                                 for failure to state an offense; and (5) dismiss the Indictment
              ORDER ACCEPTING REPORT
                                                                 because the statutes are facially overbroad and vague. (See
               AND RECOMMENDATION
                                                                 Obj. at 1.)
Nancy E. Brasel, United States District Judge

 *1 The United States charged Matthew Lee Rupert with               I. Warrant Searches
one count of civil disorder in violation of 18 U.S.C. Section    Rupert challenges three separate warrants: a warrant issued
                                                                 to the social-networking site Facebook for information about
231(a)(3), one count of riot in violation of    18 U.S.C.        his activity on that site (the “Facebook Warrant”) and two
Section 2101(a), and one count of aiding and abetting arson      warrants to search Rupert's residence. (the “Riot and Drug
in violation of   18 U.S.C. Sections 2 and      844(i). Rupert   Warrants”). 2 (ECF No. 30.)
moves to suppress: (1) evidence obtained from the execution
of search warrants at his residence and from Facebook;
(2) evidence obtained from the search of his car following          A. The Facebook Warrant
his arrest in Chicago; and (3) statements he made to law         FBI Special Agent F.M. Stephens requested the Facebook
enforcement following his arrest. (ECF Nos. 30–32.) Rupert       Warrant from a magistrate judge in the District of Minnesota.
also moves to dismiss the civil disorder and arson charges in    (R&R at 10.) Rupert objects to the Facebook Warrant's
the Indictment for failure to state an offense, and to dismiss   validity, arguing that the magistrate judge who issued it failed
all three charges because the statutes under which he is         to create a proper record of the proceeding as the Federal Rule
charged are vague and overbroad. (ECF Nos. 33–34; see ECF        of Criminal Procedure 4.1(b) requires. (ECF No. 30.)
No. 12 (“Indictment”).) In a January 6, 2021, Report and
Recommendation, United States Magistrate Judge Tony N.            *2 The Federal Rules of Criminal Procedure permit a
Leung recommends that the Court: (1) deny Rupert's Motion        magistrate judge to “issue a warrant based on information
to Suppress Evidence Seized Pursuant to Search Warrants;         communicated by telephone or other reliable electronic
(2) deny his Motion to Suppress Evidence from Search             means.” Fed. R. Crim. P. 41(d)(3); Id. 4.1(a). SA Stephens
and Seizure of Defendant and Vehicle in Chicago; (3) deny        obtained the Facebook warrant through electronic means,
his Motion to Suppress Statement; (4) deny his Motion to         presenting the warrant materials to the magistrate judge
Dismiss Indictment for Failure to State Offense; and (5) deny    through simultaneous visual and audio connection. (R&R at
                                                                 10–12.) When a magistrate judge uses a telephone or other


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            1
     Case 1:20-cr-00056-MN Document 32 Filed 05/18/21 Page 27 of 34 PageID #: 363
United States v. Rupert, Slip Copy (2021)


electronic means in issuing a warrant, Rule 4.1 mandates that      discussion related to the application. (ECF No. 59 at 12.) The
any testimony for the application is given under oath. Fed. R.     record, however, contains no evidence from which the Court
Crim. P. 4.1(b)(1). If the issuance of the warrant relies solely   can reasonably infer that the magistrate judge considered
on the applicant's sworn affidavit, the magistrate judge must      additional evidence in issuing either of the Riot and Drug
acknowledge that reliance. Id. 4.1(b)(2)(A). If, however, the      Warrants. Rupert, as the party seeking to suppress, carries the
magistrate judge takes testimony or looks at other evidence,       burden of proof on this issue. Carter v. United States, 729 F.2d
the magistrate judge must: make a verbatim record of the           935, 940 (8th Cir. 1984). With no evidence that the magistrate
proceeding; have that record certified as accurate and file it;    judge based the issuance of the Riot and Drug Warrants on
sign, certify, and file any other written record; and file any     testimony or evidence beyond SA Brown's attestation to the
exhibits. Id. 4.1(b)(2)(B); United States v. Skarda, 845 F.3d      affidavit, there was no violation of Rule 4.1(b). 6
370, 375 (8th Cir. 2016).

The only basis for the Facebook Warrant was SA Stephens's             2. Seizure of Items Beyond the Scope
affidavit—the magistrate judge took no additional testimony         *3 Although Rupert's initial motion to suppress listed
and considered no additional exhibits. (ECF No. 54 (“Hr'g          several items as outside the scope of the Riot and Drug
Tr.”) at 35:20–36:9.) Per Rule 4.1(b)(2)(A)’s dictates, the        Warrants, his post-hearing brief only discusses several posters
magistrate judge stated in writing that SA Stephens had            that law enforcement seized. (Compare ECF No. 30 at 2, with
attested to the contents of the affidavit through reliable         ECF No. 59 at 12–13.) Rupert maintains that SA Stephens
electronic means. (Hr'g Ex. A 3 (ECF No. 39-1) at 14.) As          was unable to testify about how the posters were connected
SA Stephens only attested to the veracity of his affidavit and     to the alleged offenses or how the Riot and Drug Warrants
the written materials provided to the magistrate judge, did        covered them and the Court must therefore suppress the
not offer any testimony or other evidence, and the magistrate      posters. (ECF No. 59 at 12–13.)
judge acknowledged that SA Stephens did so, there was no
                                                                   The content of the posters is unclear from the record before
failure to create a record under Rule 4.1(b). 4
                                                                   the Court. Rupert, in his motion to suppress, describes
                                                                   them as containing protected First Amendment material
   B. The Riot and Drug Warrants                                   and the government argues that they contained “derogatory
The Riot and Drug Warrants were both issued by a magistrate        statements about law enforcement officers.” (ECF No. 30 at
judge in the Central District of Illinois. The applicant was FBI   2; ECF No. 60 at 6.) But nothing in the record indicates
Special Agent David B. Brown. (R&R at 14–15; Hr'g Ex. C            what the posters said or depicted, or how they exceeded
(ECF No. 39-3) at 1; Hr'g Ex. D (ECF No. 39-4) at 1.) Rupert       the scope of the warrant. It is not a straightforward task to
raises two objections to the Riot and Drug Warrants: (1) on        analyze the constitutionality of a seizure when the Court is
information and belief, the magistrate judge failed to create      unable to determine what, exactly, was seized. Without some
a proper record; and (2) the executing agents seized material      articulation assisting the Court in this task, the Court cannot

beyond the scope of the Riot and Drug Warrants. 5 (ECF No.         conclude that suppression is merited. 7 Carter, 729 F.2d at
30 at 1–2.)                                                        940; see United States v. Crawford, 220 F. Supp. 3d 931,
                                                                   936–37 (W.D. Ark. 2016) (noting that the issue of the burden
                                                                   of proof on whether the government has exceeded the scope
   1. Failure to Create a Record                                   of a search warrant is unclear in the Eighth Circuit, but that
Rupert argues that the magistrate judge in Illinois, in issuing    a defendant generally must make some initial, prima facie
the Riot and Drug Warrants, failed to comply with Rule 4.1(b)      showing as to illegality).
and create a record. SA Brown applied for both warrants via
telephone. (Hr'g Ex. C at 1; Hr'g Ex. D at 1.) He was under
oath in seeking both warrants; both applications stated that          II. Search of Rupert's Vehicle
they were based on the attached affidavits. (Hr'g Ex. C at 1,      Rupert's argument that the Court should suppress evidence
10; Hr'g Ex. D at 1, 6.)                                           found in his vehicle has several prongs: first, Rupert takes
                                                                   issue with the evidentiary standard Judge Leung applies,
Rupert asserts that SA Stephens did not—and could not              arguing that eyewitness testimony of his arrest was required;
—know if SA Brown and the magistrate judge had any                 second, Rupert contends that the curfew order under which



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             2
     Case 1:20-cr-00056-MN Document 32 Filed 05/18/21 Page 28 of 34 PageID #: 364
United States v. Rupert, Slip Copy (2021)


he was arrested was defective; third, he asserts that the Fourth
                                                                      Devenpeck v. Alford, 543 U.S. 146, 152 (2004)). The
Amendment prohibited a warrantless search of his vehicle.
                                                                   probable cause determination is a “practical and common-
(Obj. at 2–11.)
                                                                   sensical” one; it is based “on the totality of the circumstances
                                                                   and requires only the kind of fair probability on which
   A. Evidentiary Standards                                        reasonable and prudent people, not legal technicians, act.”
Rupert argues that the Court must suppress the evidence               United States v. Murillo-Salgado, 854 F.3d 407, 418 (8th
because Judge Leung “erred by automatically crediting the          Cir. 2017) (quotation omitted). In making the probable cause
general summary of events set forth in the Chicago police          determination, the court looks at the events “leading up to the
officer's report without testimony from any witness with           arrest,” then looks to whether those facts, “viewed from the
personal knowledge of any of the events.” (Obj. at 3.) A           standpoint of an objectively reasonable police officer, amount
suppression hearing is not a trial, however, and the evidentiary
                                                                   to probable cause.”     District of Columbia v. Wesby, 138 S.
standards that apply at such a hearing are lower than those
                                                                   Ct. 577, 586 (2018) (quotation omitted). This bar is not high
that apply at trial.  United States v. Raddatz, 447 U.S. 667,      and “ ‘requires only a probability or substantial chance of
679 (1980). Although the rules of evidence do not apply            criminal activity, not an actual showing of such activity.’ ”
at suppression hearings, this does not mean that it is open
                                                                   Id. (quoting    Illinois v. Gates, 462 U.S. 213, 243–44 n.13
season on taking evidence—the evidence that forms the basis
                                                                   (1983)).
of the Court's ruling “must still be sufficiently reliable and
probative.” United States v. Golden, 418 F. Supp. 3d 416, 422
                                                                   The Court assesses probable cause “from the viewpoint of a
(D. Minn. 2019) (citing         United States v. Boyce, 797        reasonably prudent police officer acting in the circumstances
F.2d 691, 693 (8th Cir. 1986)).                                    of the particular case.” United States v. Davis, 867 F.3d
                                                                   1021, 1027 (8th Cir. 2017) (quotation omitted). Given
At the suppression hearing, SA Stephens testified that             the circumstances under which Rupert's arrest occurred,
he received Rupert's arrest report though FBI colleagues           considering the issuance of a curfew (valid or not), the civil
in Illinois and their connections with the Chicago Police          unrest that gave rise to the curfew, and the fact that Rupert's
Department. (Hr'g Tr. at 57:6–11.) For purposes of the             car and the people inside it matched the description of wanted
motions before the Court only, that testimony was credible,        suspects, a reasonably prudent Chicago police officer would
and the report sufficiently reliable and probative of the          have probable cause to believe that Rupert had committed or
circumstances of the request. (Id. at 56:4–59:13.) Proper          was committing a crime.
resolution of Rupert's motion did not require eyewitness
testimony.                                                         Although Rupert faults the R&R for not determining the
                                                                   legality of the curfew order and argues that the curfew order
                                                                   had no legal basis, (Obj. at 6–10), Judge Leung correctly
   B. Lawfulness of the Curfew Order
                                                                   determined that the legality of the curfew order is irrelevant
 *4 Next, Rupert objects to Judge Leung's conclusion that his
                                                                   to the probable cause analysis. (R&R at 21.) The Court
arrest was valid based solely on the fact of a curfew order,
                                                                   considers whether probable cause existed based on “the
“irrespective of whether the curfew order itself was legally
                                                                   available facts and circumstances.” United States v. Perry,
valid or was even applicable to Mr. Rupert.” (Obj. at 4.)
                                                                   908 F.3d 1126, 1129 (8th Cir. 2018). The circumstances
Rupert argues that the R&R cites no authority approving of
                                                                   available to the Chicago police officers who arrested Rupert
an arrest where the conduct observed by the officer did not
                                                                   were: seeing Rupert and his associates, whose descriptions
constitute a crime or where the alleged underlying offense was
                                                                   matched those of a bulletin that several people were in
legally invalid or unconstitutional. (Id. at 5.)
                                                                   possession of incendiary or explosive devices in the area; that
                                                                   Rupert and his associates were out on the streets of Chicago
The Chicago Police Department did not have a warrant for
                                                                   after curfew, and that several of those associates fled as the
Rupert's arrest. So, the Court must consider the appropriate
                                                                   police approached. A “person of reasonable caution” would
standard for a warrantless arrest. Warrantless arrests are
                                                                   “believe that an offense was being or had been committed” by
permissible where “there is probable cause to believe that
                                                                   Rupert. Id. (quotation omitted). Thus, probable cause existed
someone has committed or is committing a crime.” United
                                                                   and Rupert's motion to suppress on that basis is denied.
States v. Winarske, 715 F.3d 1063, 1066 (8th Cir. 2013) (citing



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             3
     Case 1:20-cr-00056-MN Document 32 Filed 05/18/21 Page 29 of 34 PageID #: 365
United States v. Rupert, Slip Copy (2021)


                                                                   themselves for a person of reasonable caution to believe that
  C. Vehicle Search                                                contraband or evidence of criminal activity was present in the
The R&R concluded that there were two separate
constitutional bases for searching Rupert's vehicle:               vehicle.”    United States v. Walker, 840 F.3d 477, 483 (8th
conducting an inventory search and searching the car on            Cir. 2016). And again, the probable cause hurdle is not a high
probable cause to believe it contained contraband or evidence      one to clear.   Wesby, 138 S. Ct. at 586.
of a crime. (R&R at 22–25.) Although Rupert specifically
addresses only the contraband issue, the Court considers both.     Before searching Rupert's car, Chicago police had a report of
(Obj. at 11.)                                                      three individuals possessing an incendiary device in the area
                                                                   where they saw the car. (R&R at 24.) Chicago police spotted
                                                                   several individuals matching the report's description in that
   1. Inventory Search
                                                                   area standing outside a maroon sedan with its doors open.
 *5 After lawfully taking custody of an automobile, police
                                                                   (Id.) As the police approached, two of the individuals ran;
“may conduct a warrantless inventory search of the property
                                                                   the police took three others into custody. (Id.) Under these
to secure and protect vehicles and their contents within police
                                                                   circumstances, Chicago police had probable cause to believe
custody.” United States v. Rehkop, 96 F.3d 301, 305 (8th Cir.
                                                                   that the car contained contraband or other evidence of a crime.
1996) (citations omitted). Police may also “take protective
                                                                   A person of reasonable caution, when seeing people near a
custody of a vehicle when they have arrested its occupants,
                                                                   car with its doors open, would assume that the car is in their
even if it is lawfully parked and poses no public safety
                                                                   possession and that if those people are suspected of a crime,
hazard.” United States v. Morris, 915 F.3d 552, 556 (8th Cir.
                                                                   the car may contain evidence of that crime. Chicago police
2019) (quotation omitted). Chicago police saw Rupert next
                                                                   did not require a warrant to search Rupert's car and the Court
to a maroon sedan with its doors open when they arrested
                                                                   denies Rupert's motion to suppress evidence obtained from
him; he admitted that the car was his, and a registry check
                                                                   that search.
confirmed this. (R&R at 23.) Chicago police impounded the
car for “MCC violations” 8 and an inventory search of the
car turned up “a red bookbag with incendiary explosives/              III. Custodial Statements
fireworks.” (Id.) The search of Rupert's car was lawful under      Rupert contends that F.B.I. agents violated his Fifth
the inventory search exception.                                    Amendment rights when they did not respect his request
                                                                   to speak to a lawyer before interviewing him. (Obj. at 12–
                                                                   13.) Judge Leung concluded that Rupert's invocation of the
   2. Contraband and Evidence of a Crime                           right to counsel was ambiguous and that Rupert then also
Rupert asserts that Judge Leung erred in concluding that           knowingly, voluntarily, and intelligently waived his rights.
Chicago police had probable cause to search Rupert's vehicle       (R&R at 28, 32.) Rupert only makes specific objections to
because the R&R does not point to a “specific and objective        Judge Leung's conclusion that Rupert ambiguously invoked
factual basis for a reasonably prudent officer to conclude it is   his right to counsel; he does not address the issue of waiver.
more likely than not that the vehicle contained evidence of a      (Obj. at 12–13.) The Court addresses both for the sake of
crime.” (Obj. at 11.) The “automobile exception” to the Fourth     completeness.
Amendment permits police to execute warrantless searches
of vehicles if there “is probable cause to believe that the
vehicle contains contraband or other evidence of a crime.”          A. Invocation of Right to Counsel
Winarske, 715 F.3d at 1068 (citations omitted). The scope          *6 If a suspect invokes his right to counsel, the police
of such a search may extend to the trunk and containers in         must stop questioning him until counsel is present, unless

the vehicle. See, e.g.,   Arizona v. Gant, 556 U.S. 332, 347       he “initiates further communication.” Edwards v. Arizona,
(2009) (holding that if a police officer has probable cause to     451 U.S. 477, 482, 484–85 (1981). To invoke the right to
believe a vehicle contains evidence of a crime, that officer       counsel, “the suspect must unambiguously request counsel.”
may search “any area of the vehicle in which the evidence             United States v. Davis, 512 U.S. 452, 459 (1994). The
might be found”). An officer has probable cause to search          invocation must be clear enough “that a reasonable police
under this exception “if the facts and circumstances known         officer in the circumstances would understand the statement
to the officers when they began the search were sufficient in      to be a request for an attorney.” Id. Ambiguous or equivocal



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            4
     Case 1:20-cr-00056-MN Document 32 Filed 05/18/21 Page 30 of 34 PageID #: 366
United States v. Rupert, Slip Copy (2021)


invocations will not do—if the reference to an attorney is such   interview with Rupert).) The agents simply stated their desire
“that a reasonable officer in light of the circumstances would    to ask Rupert questions, a request to which he acceded. The
have understood only that the suspect might be invoking           record contains no evidence that Rupert's “decision to speak
the right to counsel,” police may continue questioning. Id.       with them was the product of anything other than a free and
(emphasis original). This inquiry is objective, not subjective.
                                                                  unconstrained choice.”      Vinton, 631 F.3d at 482.
   Id. at 458–59. When a suspect makes an ambiguous or
equivocal reference to wanting an attorney, “it will often be     The fact that a statement is made voluntarily is not enough
good police practice for the interviewing officers to clarify     —the defendant must make the statement knowing the
whether or not he actually wants an attorney.”     Id. at 461.    rights he or she is giving up by making it.     Berghuis v.
                                                                  Thompkins, 560 U.S. 370, 384 (2010). To meet this standard,
Rupert focuses on his initial statement when the police           the defendant must be fully aware of “both the nature of the
entered the room—that he wanted to speak to a lawyer—             right being abandoned and the consequences of the decision
and argues that this is a sufficient invocation of his right to
                                                                  to abandon it.”     United States v. Gallardo, 495 F.3d 982,
counsel. (Obj. at 11–13.) The chronology of events during
                                                                  990 (8th Cir. 2007) (quotation omitted). Here, Rupert's waiver
the interview is as follows: Rupert stated that he wanted a
                                                                  was knowing and intelligent. The record demonstrates, based
lawyer; one of the agents said “I'm sorry?”; Rupert reiterated
                                                                  on the Court's de novo review, that Rupert was fully aware
that he did not want to speak to them; the agent said
                                                                  of the nature of his rights and what he was giving up.
“Okay,” and identified both himself and the second agent
                                                                  The agents repeatedly asked if Rupert understood his rights
as FBI agents; the agent said that the two wanted to talk to
                                                                  before interviewing him. The agents read him his rights.
Rupert but understood that he wanted to speak to a lawyer;
                                                                  Rupert demonstrated his own understanding of his rights. And
Rupert then waved the agents in with his hand, told them
                                                                  Rupert responded to the agents’ questions, demonstrating
it was fine, and that he would speak with them. (Hr'g Ex.
                                                                  comprehension.
G at 1:55–2:11.) These circumstances do not amount to
an “unambiguous” request for counsel—rather, a reasonable
                                                                  *7 Rupert's motion to suppress his statements fails.
officer under the circumstances would have seen Rupert's
statements and actions as ambiguous as to whether he wanted
to speak to an attorney.   Davis, 512 U.S. at 458–59.                IV. Failure to State an Offense
                                                                  Rupert's motion to dismiss the Indictment for failure to state
                                                                  an offense challenges the charges of civil disorder and arson.
 B. Knowing, Voluntary, and Intelligent Waiver                    (ECF No. 33.) To comply with the Federal Rules of Criminal
Whether a Miranda waiver is valid is a two-pronged inquiry.       Procedure, an Indictment “must be a plain, concise, and
                                                                  definite written statement of the essential facts constituting
   United States v. Vinton, 631 F.3d 476, 483 (8th Cir.
                                                                  the offense charged” and include the “provision of law that
2011). First, it must be voluntary, “the product of a free
                                                                  the defendant is alleged to have violated.” Fed. R. Crim. P.
and deliberate choice rather than intimidation, coercion, or
                                                                  7(c)(1). If an indictment “contains all of the essential elements
deception.” Id. (quotation omitted). Second, the suspect must
                                                                  of the offense charged, fairly informs the defendant of the
make the waiver being fully aware of the “nature of the right
                                                                  charges against which he must defend, and alleges sufficient
being abandoned and the consequences of the decision to
                                                                  information to allow a defendant to plead a conviction or
abandon it.” Id. (quotation omitted). In considering validity,
                                                                  acquittal as a bar to a subsequent prosecution,” it is valid.
the Court looks to the totality of the circumstances. Id.
                                                                  United States v. Palmer, 917 F.3d 1035, 1039 (8th Cir. 2019).
                                                                  Generally, an indictment need only “track[ ] the statutory
Rupert's waiver was voluntary. Although Rupert argues that
                                                                  language.” United States v. Sewell, 513 F.3d 820, 821 (8th Cir.
the conversation was involuntary because it had to end when
                                                                  2008). Unless “no reasonable construction [of an indictment]
Rupert invoked the right to counsel, as discussed above,
Rupert did not unambiguously invoke that right, and he does       can be said to charge the offense,” it is sufficient. United
not argue that the agents acted coercively. Nor did they.         States v. Nabors, 45 F.3d 238, 240 (8th Cir. 1995) (quotation
The FBI agents in the interview did not intimidate, coerce,       omitted).
or threaten Rupert, either explicitly or implicitly, before or
during questioning. (See generally Hr'g Ex. G (videorecorded


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              5
     Case 1:20-cr-00056-MN Document 32 Filed 05/18/21 Page 31 of 34 PageID #: 367
United States v. Rupert, Slip Copy (2021)




   A. Civil Disorder                                              devices. See     United States v. Casper, 541 F.2d 1275, 1276
Count I of the Indictment charges Rupert with committing          (8th Cir. 1976) (listing elements).
civil disorder in violation of 18 U.S.C. Section 231(a)(3).
(Indictment at 4.) A civil disorder is a “public disturbance
                                                                    B. Arson
involving acts of violence by assemblages of three or more
                                                                  Count 3 of the Indictment charges Rupert with arson
persons, which causes an immediate danger of or results
in damage or injury to the property or person of any other        in violation of     18 U.S.C. Sections 2 and        844(i)
individual.” 18 U.S.C. § 232(1). Section 231(a)(3) makes it       for causing “malicious damage by means of fire” to a
illegal to commit an act to “obstruct, impede, or interfere”      Sprint store in Minneapolis, “a building used in interstate
with a law enforcement officer who is “lawfully engaged in        commerce.” (Indictment ¶ 11.)         Section 844(i) makes it
the lawful performance of his official duties” in connection      illegal to maliciously damage “by means of fire or an
with the civil disorder, where that act “in any way or            explosive, any ... real or personal property used in interstate
degree obstructs, delays, or adversely affects commerce or the    or foreign commerce or in any activity affecting interstate or
movement of any article or commodity in commerce or the
conduct or performance of any federally protected function.”      foreign commerce.” 18 U.S.C. § 844(i). Rupert's argument
18 U.S.C. § 231(a)(3).                                            is that the Indictment does not allege that he actually caused
                                                                  any damage. (ECF No. 33 at 2; ECF No. 59 at 1 n.1.)
Rupert maintains that the Indictment “fails to set forth
any factual allegations to indicate how [he] interfered with      Contrary to Rupert's contention, courts cannot insist “that a
any law enforcement officers performing official duties”          particular word or phrase appear in the indictment when the
or obstructed commerce or the performance of federally            element is alleged ‘in a form’ which substantially states the
protected functions. (ECF No. 33 at 2; ECF No. 59 at 1 n.1        element.” United States v. Villareal, 707 F.3d 942, 957 (8th
(resting on arguments in motion).)                                Cir. 2013) (quotation omitted). As long as an indictment, “by
                                                                  fair implication ... alleges an offense recognized by law,” it
The Indictment alleges that many members of law                   “need not use the specific words of the statute.” Id. (citation
enforcement and the National Guard were deployed in               omitted). The Indictment alleges that Rupert recorded himself
response to civil disorder, including arson and looting,          asking for lighter fluid, entering the Sprint store, and later
following the death of George Floyd. (Indictment ¶¶ 1–2.)         exiting, saying that he lit the store on fire. (Indictment ¶ 5.)
It further alleges that that civil disorder damaged businesses    The Indictment specifically asserts that Rupert lit the store on
engaged in interstate commerce, adversely affecting it and        fire; it is certainly a “fair implication” that lighting a building
federally protected functions. (Id. ¶ 2.) The Indictment also
                                                                  on fire will cause damage to it.    Villareal, 707 F.3d at 957.
alleges that Rupert acted to obstruct, impede, or interfere
                                                                  The Indictment states an offense of arson and the Court denies
with law enforcement responding to the disorder by “passing
                                                                  Rupert's motion to dismiss it on that ground.
out explosive devices” and “encouraging others to throw”
those devices, obstructing, delaying, and adversely affecting
interstate commerce and federally protected functions. (Id.         V. Constitutional Challenges to Statutes
¶¶ 4–5, 7.) The Indictment cites specific examples of             Finally, Rupert argues that the charges in the Indictment rely
such conduct, including identifying police vehicles and           on constitutionally defective statutes. (ECF No. 34 at 1.)
encouraging others to throw bombs at police. (Id. ¶ 5.)           Rupert has raised both facial and as-applied challenges to the

 *8 The Indictment sufficiently alleges the elements of the       statutes: 18 U.S.C. Section 231(a)(3) (civil disorder);         18
offense, that: (1) at the time of Rupert's alleged conduct,       U.S.C. Section 844(i) 9     (arson); and 18 U.S.C. Sections
civil disorder existed; (2) those civil disorders in some way     2101 et seq., the Anti-Riot Act (“ARA”). No party objects
interfered with, obstructed, delayed, or adversely affected       to Judge Leung's conclusion that the as-applied challenges
interstate commerce; (3) law enforcement was lawfully             are premature because they will require resolving factual
responding to that civil disorder; (4) Rupert knowingly acted     issues about Rupert's alleged conduct, so the Court accepts his
to obstruct, impede, or interfere with those efforts by handing   recommendation to deny Rupert's motion without prejudice
out explosive devices and encouraging others to throw those       as to the as-applied claims. (R&R at 38–39.) The Court



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                6
     Case 1:20-cr-00056-MN Document 32 Filed 05/18/21 Page 32 of 34 PageID #: 368
United States v. Rupert, Slip Copy (2021)


concludes that further factual development is also required         Evey v. United States, No. 2:16-CV-08900-SVW, 2018 WL
to consider Rupert's facial challenge that the statutes are
                                                                    6133407, at *6 (C.D. Cal. May 10, 2018) (“ Section 844(i)
void for vagueness, and therefore denies his motion without
                                                                    does not have, as an element, that the involved property must
prejudice to the extent it challenges the statutes on this
                                                                    belong to ‘another.’ ”). Rupert's facial challenge to        Section
basis. 10 This leaves Rupert's facial challenge that the statutes
                                                                    844(i) also fails.
are overbroad.

 *9 Under the overbreadth doctrine, a defendant may                   B. Count 2: Riot
challenge a statute as unconstitutionally overbroad; statutes       The parties do not challenge the R&R's recommendation
are overbroad and facially invalid if they prohibit “a              to dismiss Count 2 to the extent it charges Rupert with
substantial amount of protected speech.”   United States v.         “encouraging” or “promoting” a riot based on                 United
Williams, 553 U.S. 285, 292 (2008). The doctrine only exists                                                                13
                                                                    States v. Miselis, 972 F.3d 518 (4th Cir. 2020). (R&R
in the First Amendment context. Schall v. Martin, 467 U.S.          at 49; ECF No. 78 at 1 n.1.) The Court has reviewed the
253, 268 n.18 (1984). As such, this type of challenge rarely        recommendation for clear error and accepts it.
succeeds against laws or regulations that are “not specifically
addressed to speech or to conduct necessarily associated with        *10 The remainder of Count 2 charges that Rupert acted with
speech.”     Virginia v. Hicks, 539 U.S. 113, 124 (2003). The       intent to incite, organize, participate in, carry on, commit any
Court's first step is to “construe the challenged statute; it       act in furtherance of, or aid and abet, a riot in violation of the
is impossible to determine whether a statute reaches too far        ARA.       18 U.S.C. § 2101(a). To obtain a conviction under
without first knowing what the statute covers.”       Williams,     the ARA, the government must prove that the defendant has a
553 U.S. at 293.                                                    “specific intent to engage in unprotected speech or conduct,”
                                                                    obviating Rupert's concern that an innocent participant in a
                                                                    protest that turns into a riot might face federal felony charges.
   A. Counts 1 and 3: Civil Disorder and Arson
                                                                       Miselis, 972 F.3d at 535; see         18 U.S.C. § 2101(a)
The civil disorder and riot statutes do not expressly regulate
                                                                    (“Whoever travels in interstate or foreign commerce ... with
First Amendment expression. The civil disorder statute,
                                                                    intent—to incite a riot; ...”); (ECF No. 34 at 8). Indeed,
Section 231(a)(3), applies “only to violent physical acts,”
                                                                    the Seventh Circuit has rejected this exact argument. Nat'l
not to speech. United States v. Mechanic, 454 F.2d 849, 852
                                                                    Mobilization Comm. to End the War in Viet Nam v. Foran, 411
(8th Cir. 1971). It covers only “acts to impede, obstruct,
                                                                    F.2d 934, 938 (7th Cir. 1969) (concluding that the plaintiffs’
or interfere” with law enforcement—it “does not purport to
                                                                    “guilt by association” argument “fail[ed] to take account of
reach speech of any kind.” Id. at 853. Rupert argues that
                                                                    the language of the statute” because the statute covered “riot-
Section 231(a)(3) does not explicitly require that the acts be
                                                                    connected overt acts, but only if the prescribed intent is
physical, but the Court must apply Eighth Circuit precedent
                                                                    present when the interstate travel or use of interstate facilities
in Mechanic. 11 (ECF No. 34 at 4); United States v. Hood,           occurs”).
342 F.3d 861, 864 (8th Cir. 2003). Because Section 231(a)(3)
does not apply to First Amendment activity, Rupert's facial         Rupert argues that the Miselis court should have struck
overbreadth challenge to the civil disorder statute fails.          “organize” from the ARA in addition to “encourage” and
                                                                    “promote.” (ECF No. 59 at 15.) In Miselis, the Fourth Circuit
Likewise, the arson statute,      Section 844(i), does not          considered the word “organize” in the context of a riot and
explicitly regulate First Amendment activity; rather, it covers     concluded that it does not cover “mere abstract advocacy,”
malicious damage, by means of fire, to buildings and personal       but does cover “concrete aid” because “by the time speech
                                                                    reaches the point of organizing a riot, it has crossed the line
property. 12   18 U.S.C. § 844(i). And even property
owners do not have unlimited freedom to destroy their own           dividing abstract idea from material reality.”   972 F.3d at
                                                                    537. Since the issuance of the R&R, the Ninth Circuit has
property. See      Russell v. United States, 471 U.S. 858           disagreed with the Fourth Circuit, determining that “the verb
(1985) (upholding a conviction under  Section 844(i) for            ‘organize’ is similarly overbroad.” United States v. Rundo,
a landowner who set his own apartment building on fire);            No. 19-50189, 2021 WL 821938, at *5 (9th Cir. Mar. 4,


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                  7
      Case 1:20-cr-00056-MN Document 32 Filed 05/18/21 Page 33 of 34 PageID #: 369
United States v. Rupert, Slip Copy (2021)



2021). But the Ninth Circuit's conclusion surrounding the        4. Rupert's Motion to suppress Evidence from Arrest (ECF
verb “organize” did not stem from the type of substantive           No. 31) is DENIED;
analysis conducted by the Fourth Circuit in Miselis. Compare
id., with   Miselis, 972 F.3d at 537. This Court agrees with     5. Rupert's Motion to Suppress Statement (ECF No. 32) is
the analysis of Miselis with respect to the term “organize”         DENIED;
in the ARA. Therefore, the Court grants Rupert's motion
                                                                 6. Rupert's Motion to Dismiss Indictment (ECF No. 33) is
to dismiss the Indictment on grounds of overbreadth to the
                                                                    DENIED;
extent Count 2 charges him with encouraging or promoting a
riot under    Section 2101(a)(2), but denies the overbreadth     7. Rupert's Motion to Dismiss based on Unconstitutional
challenge in all other respects.                                    Statutes (ECF No. 34) is DENIED WITHOUT
                                                                    PREJUDICE IN PART to the extent it raises as-applied
                                                                    and facial vagueness challenges to the statutes listed in
                                                                    the Indictment, GRANTED IN PART to the extent to
                     CONCLUSION                                     the extent that Count 2 of the Indictment charges Rupert

Based on the foregoing and on all the files, records, and           with encouraging or promoting a riot under 18 U.S.C.
proceedings herein, IT IS HEREBY ORDERED THAT:                      Section 2101(a)(2), and DENIED in all other respects.

    1. Rupert's objections are OVERRULED;
                                                               All Citations
    2. The Report and Recommendation (ECF No. 70) is
      ACCEPTED;                                                Slip Copy, 2021 WL 942101

    3. Rupert's Motion to Suppress Evidence from Search
      Warrants (ECF No. 30) is DENIED;




                                                       Footnotes


1       Rupert does not dispute Judge Leung's factual findings, only his legal conclusions.
2       With respect to this objection, Rupert “relies on his previously submitted motion and memoranda.” (Obj. at
        1–2.)
3       Exhibit citations refer to exhibits received at the suppression hearing. (ECF No. 54.)
4       The Court notes that even if a warrant violates Rule 4.1(b), the appropriate remedy for such a violation may not
        necessarily be suppression of the evidence obtained through executing such a warrant. Cf. Skarda, 845 F.3d
        at 375 (“A violation of Rule 41 warrants exclusion only when (1) the violation is of constitutional magnitude;
        (2) the defendant is prejudiced in that the search would not have taken place or would not have been as
        intrusive; or (3) there is evidence of an intentional and deliberate or reckless disregard for the rule.”). Rupert
        has made no arguments addressing this issue.
5       Although a magistrate judge in the Central District of Illinois issued both the Riot and Drug Warrants, Rule
        41 permits a defendant to move to suppress evidence where the trial will occur. Fed. R. Crim. P. 41(h).
6       Again, the Court notes that the remedy for a failure to comply with Rule 4.1(b) may not necessarily be
        suppression and Rupert has not addressed this issue. Skarda, 845 F.3d at 375.
7       Admissibility at trial, of course, is another matter, as the Federal Rules of Evidence do not apply at suppression
        hearings. United States v. Golden, 418 F. Supp. 3d 416, 422 (D. Minn. 2019) (citing          United States
        v. Boyce, 797 F.2d 691, 693 (8th Cir. 1986)). The Court need not (and does not) resolve the issue at this
        juncture.
8       What “MCC” stands for is unclear from the record, although it may refer to the Municipal Code of Chicago.



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                        8
     Case 1:20-cr-00056-MN Document 32 Filed 05/18/21 Page 34 of 34 PageID #: 370
United States v. Rupert, Slip Copy (2021)


9
       Although the arson charge also includes       18 U.S.C. Section 2 (aiding and abetting liability), Rupert has
       not objected to     Section 2.
10     See United States v. Bramer, 832 F.3d 908, 909 (8th Cir. 2016) (per curiam) (requiring defendant “show that
       the statute is vague as applied to his particular conduct”); United States v. Cook, 782 F.3d 983, 987 (8th Cir.)
       (holding that to challenge a statute as unconstitutionally vague, the Court must look to the specific facts of
       the case because a “plaintiff who engages in some conduct that is clearly proscribed cannot complain of the
       vagueness of the law as applied to the conduct of others”), cert. denied, 577 U.S. 906 (2015).
11     Rupert argues that Mechanic is no longer good law in light of recent Supreme Court precedent. (ECF No.
       59 at 14.) But Rupert's argument as to Mechanic rests on its pronouncement as to who may raise a facial
       challenge. (Id.) Rupert does not argue that the Supreme Court has called Mechanic’s determination of what
       the civil disorder statute covers into question.
12
       Rupert argues that flag burning might constitute arson under      Section 844(i), but historically, other statutes
       have addressed this specific conduct. See generally, e.g.,     United States v. Eichman, 496 U.S. 310 (1990)
       (federal Flag Protection Act);   Texas v. Johnson, 491 U.S. 397 (1989) (Texas law banning flag burning).
       And a challenge to such specific conduct would more appropriately be the substance of an as-applied, rather
       than facial, challenge.
13
       Miselis held that the terms “encourage” and “promote” in the ARA were overbroad.     972 F.3d at 536. The
       Ninth Circuit recently agreed. United States v. Rundo, No. 19-50189, 2021 WL 821938 (9th Cir. Mar. 4, 2021).


End of Document                                          © 2021 Thomson Reuters. No claim to original U.S. Government Works.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         9
